Citation Nr: 1340424	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-03 626	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for migraine headaches, to include symptoms of dizziness and lightheadedness.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Board remanded the Veteran's claim for additional development.  In pertinent part, the Board instructed that the Veteran be afforded a Persian Gulf War Syndrome examination.  The Board requested that the VA examiner determine whether the Veteran's dizziness and lightheadedness were associated with a known clinical diagnosis and, if so, whether it is at least as likely as not that the diagnosed disorder had its onset during active duty, has continued since active duty, or is otherwise related to active duty.  In making the determination, the examiner was asked to discuss the Veteran's reports that he had suffered a head injury that required several stitches in 1990 or 1991.  In addition, the examiner was instructed that the Veteran is competent and credible to report on the observable signs and symptoms of his disability while on active duty and since separation from service, even if the records are negative for symptoms or a diagnosis.  Accordingly, the Veteran underwent a Gulf War General Medical Examination in June 2012.  

The Veteran reported that he felt as if an electrical charge went through his body.  He stated that he began experiencing these symptoms in 1997.  He also reported that he had lightheadedness and dizziness associated with severe headaches, and he denied being lightheaded or dizzy without the occurrence of a headache.  The VA examiner stated that the Veteran's history and symptoms made a diagnosis of migraine headaches most likely.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran reported dizziness that began in 1992.  However, the VA examiner could not find any medical records to support this claim.  In addition, the July 1991 separation physical listed no complaints of headaches or dizziness.  Further, the VA examiner found it significant that the Veteran had a complete workup by a personal physician, including a magnetic resonance imaging scan, in April 2005, which was essentially normal.  The Veteran now reported dizziness and lightheadedness always preceded by a headache, which made the diagnosis of migraines most likely as the lightheaded feeling is a common symptom and is often associated with vertigo or dizziness.  The VA examiner opined that it was unlikely the Veteran's symptoms were incurred in or the result of service as there were no medical records associated with symptoms of headache pain, dizziness, or lightheadedness while in service or prior to 2005.

Upon review, the Board finds the June 2012 VA examination and opinion inadequate for purposes of service connection.  As such, a remand is necessary to ensure compliance with the terms of the May 2012 Board remand.  Stegall v. West, 11 Vet. App. 266 (1998).  First, the VA examiner based the opinion on the absence of medical records showing complaints of headache pain, dizziness, and lightheadedness prior to 2005.  It does not appear that the VA examiner considered the Veteran's reports that he had experienced symptoms of lightheadedness, dizziness, and headaches since the Persian Gulf War.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  In addition, the VA examiner did not address the Veteran's reports of incurring a head injury during active duty.  In this respect, an August 1990 service treatment record shows the Veteran was treated for a laceration to the forehead after he slipped on some water and hit his head on a locker.  For these reasons, the Board finds the June 2012 VA examiner's opinion inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds a remand is warranted in order to obtain an addendum opinion with respect to the nature and etiology of the Veteran's migraine headaches.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file, to include a copy of this remand, to the June 2012 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's migraine headaches, to include symptoms of dizziness and lightheadedness.  After review of all the evidence, including the Veteran's service treatment records, service personnel records, VA examination reports, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any migraine headache disability, to include symptoms of dizziness and lightheadedness, had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury, to include a head injury.  

The examiner should specifically discuss the Veteran's lay statements regarding an in-service head injury and the August 1990 service treatment record showing the Veteran was treated for a laceration to the forehead after he slipped on some water and hit his head on a locker.  Additionally, the examiner should comment on the Veteran's lay statements concerning the history of his symptoms, to include dizziness, lightheadedness, and headaches.  The examiner is reminded that the Veteran is competent to report on events that are capable of lay observation and of what comes to him through his senses.  Furthermore, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. After completing the above development, re-adjudicate the claim of entitlement to service connection for migraine headaches, to include symptoms of dizziness and lightheadedness.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


